FILED
                              NOT FOR PUBLICATION                            APR 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JUSTO PEDRO AJCHE; MARIA                          No. 10-70142
ANGELICA AJCHE,
                                                  Agency Nos. A088-102-847
               Petitioners,                                   A088-102-848

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 17, 2012 **

Before:        LEAVY, PAEZ and BEA, Circuit Judges.

       Justo Pedro Ajche, a native and citizen of Guatemala, and Maria Angelica

Ajche, a native and citizen of Mexico, petition for review of the Board of

Immigration Appeals’ (“BIA”) order denying their motion to reopen. We have




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of

a motion to reopen, and review de novo questions of law. Granados-Oseguera v.

Mukasey, 546 F.3d 1011, 1014 (9th Cir. 2008) (per curiam). We deny the petition

for review.

      The BIA did not abuse its discretion in denying the Ajches’ motion to

reopen where they failed to depart the United States during their voluntary

departure period, and were therefore statutorily ineligible for the relief requested.

See 8 U.S.C. § 1229c(d)(1)(B) (imposing a ten-year bar to certain forms of relief,

including cancellation of removal, for aliens who fail to depart within the time

period specified); Granados-Oseguera, 546 F.3d at 1015-16 (when a petitioner

files a motion to reopen after the expiration of the voluntary departure period, the

BIA may deny the petitioner’s motion to reopen based on the petitioner’s failure to

depart).

      It follows that the BIA did not violate the Ajches’ due process rights by not

examining new evidence of hardship. See Lata v. INS, 204 F.3d 1241, 1246 (9th

Cir. 2000) (requiring error and prejudice for a petitioner to prevail on a due process

claim).

      PETITION FOR REVIEW DENIED.